                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

STEPHEN B. EARLEY,                      )
                                        )
                   Plaintiff,           )
                                        )
      v.                                )        1:18CV155
                                        )
ANDREW M. SAUL,                         )
Commissioner of Social                  )
Security,1                              )
                                        )
                   Defendant.           )

                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Stephen B. Earley, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying      Plaintiff’s   claim    for   Disability      Insurance

Benefits (“DIB”).         (Docket Entry 1.)       Defendant has filed the

certified administrative record (Docket Entry 12 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 15, 17; see also Docket Entry 16 (Plaintiff’s Brief);

Docket Entry 18 (Defendant’s Memorandum).              For the reasons that

follow,     the   Court     should   remand     this   matter    for    further

administrative proceedings.



      1
        The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
should be substituted for Nancy A. Berryhill as the Defendant in this suit.
Neither the Court nor the parties need take any further action to continue this
suit by reason of the last sentence of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g).
                        I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

November 1, 2006.     (Tr. 145-51.)       Upon denial of that application

initially (Tr. 62-69, 78-81) and on reconsideration (Tr. 70-77, 84-

87), Plaintiff requested a hearing de novo before an Administrative

Law Judge (“ALJ”) (Tr. 91-92).            Plaintiff, his attorney, and a

vocational expert (“VE”) attended the hearing.            (Tr. 26-61.)     The

ALJ subsequently ruled that Plaintiff did not qualify as disabled

under the Act. (Tr. 10-21.) The Appeals Council thereafter denied

Plaintiff’s request for review (Tr. 1-6, 9, 141-44), thereby making

the ALJ’s ruling the Commissioner’s final decision for purposes of

judicial review.

     In   rendering   that   decision,      the   ALJ   made   the   following

findings:

     1.   [Plaintiff] last met the insured status requirements
     of the . . . Act on September 30, 2010.

     2.   [Plaintiff] stated that he did not engage in
     substantial gainful activity during the period from his
     alleged onset date of November 1, 2006 through his date
     last insured of September 30, 2010.

     . . .

     3.   Through the date last insured, [Plaintiff] had the
     following severe impairments: migraines and chronic pain
     syndrome.

     . . .

     4.   Through the date last insured, [Plaintiff] did not
     have an impairment or combination of impairments that met


                                      2
     or medically equaled the severity of one of the listed
     impairments in 20 CFR Part 404, Subpart P, Appendix 1.

     . . .

     5.    . . . [T]hrough the date last insured, [Plaintiff]
     had the residual functional capacity to perform a full
     range of work at all exertional levels but with the
     following nonexertional limitations: [Plaintiff] is
     limited to simple, routine, and repetitive tasks due to
     pain.

     . . .

     6.   Through the date last insured, [Plaintiff] was
     capable of performing past relevant work as a Dump Truck
     Driver. This work did not require the performance of
     work-related activities precluded by [Plaintiff’s]
     residual functional capacity.

     . . .

     7.   [Plaintiff] was not under a disability, as defined
     in the . . . Act, at any time from November 1, 2006, the
     alleged onset date, through September 30, 2010, the date
     last insured.

(Tr. 15-20 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).     Even given

those limitations, the Court should remand this case for further

administrative proceedings.




                                 3
                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must      uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                  “Where

conflicting evidence allows reasonable minds to differ as to

                                      4
whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).2        “To    regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into


      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           5
account   a   claimant’s   age,    education,   and   work   experience    in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential   evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,


      3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.         If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains   able   to   work   other   jobs




      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.5

                           B.    Assignment of Error

      In Plaintiff’s first and only issue on review, he argues that

“[t]he    ALJ’s   failure       to     account    for     [Plaintiff’s     moderate]

limitations in concentration, persistence, and pace [(‘CPP’)] by

restricting    the   RFC    to       simple,    routine    and    repetitive     tasks

[(‘SRRTs’)] warrants remand” under Mascio v. Colvin, 780 F.3d 632

(4th Cir. 2015).       (Docket Entry 16 at 9 (bold font and single-

spacing omitted).)         Plaintiff maintains that, “[i]n Mascio, the

[United States Court of Appeals for the] Fourth Circuit held that

‘an ALJ does not account for a claimant’s limitations in [CPP] by

restricting the hypothetical question to simple, routine tasks or

unskilled    work.’”       (Id.       (citing    Mascio,    780    F.3d   at    638).)

According to Plaintiff, although the “Court has recognized that

Mascio allows for the possibility that an ALJ can adequately

explain why the mental RFC in question sufficiently encompasses a

moderate limitation in [CPP]” (id. at 10 (citing Adams v. Colvin,

No.   1:15CV673,     2016       WL     4007608    (M.D.N.C.       July    26,    2016)



      5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                           8
(unpublished), recommendation adopted, 2016 WL 6651324 (M.D.N.C.

Nov. 10, 2016) (unpublished) (Osteen, Jr., C.J.), Wall v. Colvin,

No.   1:15CV1089,   2016   WL   5360682   (M.D.N.C.   Sept.    23,   2016)

(unpublished), recommendation adopted, slip op. (M.D.N.C. Oct. 14,

2016) (Osteen, Jr., C.J.))), “in this case, however, the ALJ

nowhere explains or supports his decision to restrict [Plaintiff]

only to [SRRTs] despite his moderate limitations in [CPP]” (id.).

Plaintiff’s contentions have merit and warrant remand.

      The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP].”      Mascio, 780 F.3d at 638.         However, as a

neighboring district court has explained:

      Mascio does not broadly dictate that a claimant’s
      moderate impairment in [CPP] always translates into a
      limitation in the RFC. Rather, Mascio underscores the
      ALJ’s duty to adequately review the evidence and explain
      the decision . . . . An ALJ may account for a claimant’s
      limitation with [CPP] by restricting the claimant to
      simple, routine, unskilled work where the record supports
      this conclusion, either through physician testimony,
      medical source statements, consultative examinations, or
      other evidence that is sufficiently evident to the
      reviewing court.

Jones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added); see also Hutton v.

Colvin, No. 2:14-CV-63, 2015 WL 3757204, at *3 (N.D.W. Va. June 16,

2015)   (unpublished)   (finding   reliance   on   Mascio     “misplaced,”

                                    9
because ALJ “gave abundant explanation” for why unskilled work

adequately accounted for claimant’s moderate limitation in CPP, by

highlighting        the     claimant’s     daily     activities    and     treating

physicians’ opinions).

      Here, however, the ALJ’s decision includes no such explanation

as   to   why   a    limitation      to    SRRTs    sufficiently   accounts      for

Plaintiff’s moderate limitation in CPP.               At step three of the SEP,

the ALJ provided the following analysis:

      Although [Plaintiff] does not have a severe mental
      impairment, the [ALJ] finds that, due to pain,
      [Plaintiff] has significant impairments in his ability to
      understand, remember, and apply information, as well as
      in his ability to maintain [CPP].        In making this
      finding, the [ALJ] has considered the “paragraph B”
      criteria that are normally associated with mental
      impairments . . . .

      The [ALJ] finds that, due to pain, [Plaintiff] had
      moderate limitation in understanding, remembering, or
      applying information; had mild limitation in interaction
      with others; had moderate difficulty maintaining [CPP];
      and had mild limitation in adapting or managing oneself.

(Tr. 16 (emphasis added).) The ALJ tied Plaintiff’s limitations in

the mental areas of functioning to his pain rather than a mental

impairment,     but       neither   gave   any     further   explanation    of   why

Plaintiff’s pain caused mild limitations in two functional areas

and moderate limitations in two other areas, nor, specifically, why

Plaintiff’s pain caused moderate, as opposed to mild, marked or

extreme limitations in CPP.           (See id.)




                                           10
       The   ALJ    compounded    his     lack   of    explanation     by   noting,

presumably as support for his findings in the mental areas of

functioning,       that   “[n]o   state    agency      psychological    consultant

concluded that a mental listing [wa]s medically equaled.”                     (Id.)

That statement, however, only tells half the story – no state

agency psychological consultant, at either the initial or the

reconsideration level of review, evaluated Plaintiff’s abilities in

the mental areas of functioning, because the single decision-maker

at the initial level and the state agency medical consultant at the

reconsideration       level   reviewed     very limited      evidence       relating

primarily to Plaintiff’s benign pituitary cyst, noted that his pain

management records pertained to time periods after Plaintiff’s date

last insured (“DLI”) and, therefore, concluded that insufficient

evidence existed to evaluate Plaintiff’s claim (see Tr. 65-66, 72-

74).   The record before the ALJ, by contrast, contained many more

records      pre-dating       Plaintiff’s        DLI    detailing      Plaintiff’s

intercostal neuralgia following a cholecystectomy and repeated

trips to the pain clinic for a nerve block, narcotics, and multiple

epidural steroid injections. (See Tr. 243-363.) Moreover, the ALJ

later recognized that the state agency decision-makers lacked

sufficient evidence to evaluate Plaintiff’s claim and accorded

their assessments “no weight.”            (Tr. 20 (emphasis added).)

       Moreover, the ALJ did not discuss Plaintiff’s concentration

deficits at all in his RFC discussion.                    (See Tr. 17-20.)         A

                                          11
neighboring      district   court        recently   addressed   similar

circumstances:

     [W]hen viewing the decision as a whole, the ALJ fails to
     analyze how [the p]laintiff’s perceived pain from her
     limitations affect her ability to concentrate. . . .
     [T]he ALJ based [the p]laintiff’s moderate CPP limitation
     on her pain. . . .

     The ALJ did not just see a connection between [the
     p]laintiff’s mental status and her concentration; he saw
     a connection with [the p]laintiff’s pain as well.
     Nonetheless, the ALJ failed to analyze [the p]laintiff’s
     pain in relation to her concentration and whether that
     pain warranted further limitations in the RFC. While the
     ALJ did find that [the p]laintiff’s credibility was
     diminished in respect to the persistence or limiting
     effects of her symptoms, he did not discuss what pain was
     credible and what effect that pain, or the absence there
     of, had on [the p]laintiff’s concentration. In the end,
     what was apparently enough to warrant finding a moderate
     limitation in CPP was never mentioned in the RFC
     analysis. The [c]ourt is left to guess that [the
     p]laintiff’s pain did not affect her concentration.
     Because the [c]ourt cannot take part in such a guessing
     game, the lack of explanation warrants remand. Mascio,
     780 F.3d at 638 (“Perhaps the ALJ can explain why [the
     claimant’s] moderate limitation in [CPP] at step three
     does not translate into a limitation in [her RFC]. . . .
     But because the ALJ here gave no explanation, a remand is
     in order.”)

Johnson v. Berryhill, No. 1:17-CV-00034-RJC, 2018 WL 1185510, at *4

(W.D.N.C. Mar. 7, 2018) (unpublished).        In other words, the ALJ’s

decision does not provide a “logical bridge,” Clifford v. Apfel,

227 F.3d 863, 872 (7th Cir. 2000), between the ALJ’s conclusion

that Plaintiff suffered moderate concentration deficits and the

ALJ’s decision that Plaintiff could perform SRRTs in the work

place, without any further concentration-related restriction.


                                    12
     Given these considerations, the ALJ’s decision runs afoul of

Mascio and requires remand.

                                III. CONCLUSION

     Plaintiff has established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under   sentence   four    of     42    U.S.C.    §    405(g),   for    further

administrative proceedings as to why, for purposes of establishing

an RFC, restricting Plaintiff to SRRTs adequately accounts for his

moderate limitation in CPP (or, alternatively, whether additional

restrictions should apply and/or whether jobs that can accommodate

any such additional restrictions exist in substantial numbers.               As

a result, Defendant’s Motion for Judgment on the Pleadings (Docket

Entry 17) should be denied and Plaintiff’s Motion for Summary

Judgment   Remanding      for     Rehearing      the   Commissioner’s     Final

Administrative Decision (Docket Entry 15) should be granted.



                                            /s/ L. Patrick Auld
                                              L. Patrick Auld
                                       United States Magistrate Judge


August 5, 2019




                                       13
